Citation Nr: 0704171	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection or peripheral 
neuropathy of the lower extremities.  

2.  Entitlement to an evaluation in excess of 50 for post-
traumatic stress disorder (PTSD), from the initial grant of 
service connection.  

3.  Entitlement to an effective date earlier than October 24, 
2003, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  The record also indicates that the veteran 
had unverified periods of active and inactive duty training 
in the Army Reserves, including from 1986 to 1990.  

By rating action in December 1996, the RO denied service 
connection for PTSD.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
reopened and granted the claim of service connection for PTSD 
and assigned a 50 percent evaluation, effective from October 
24, 2003, and denied service connection for peripheral 
neuropathy of the lower extremities.  The veteran expressed 
dissatisfaction with the effective date and the evaluation 
assigned for PTSD, and the denial of service connection for 
peripheral neuropathy, giving rise to this appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  Peripheral neuropathy of the lower extremities was not 
manifested until some 30 years after discharge from service, 
and there is no competent evidence of a causal connection 
between the veteran's peripheral neuropathy of the lower 
extremities and service or any incident therein, to include 
any exposure to herbicide agents.  

3.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

4.  The veteran did not perfect an appeal from a December 
1996 rating decision that denied service connection for PTSD.  

5.  A request to reopen the claim of service connection for 
PTSD was received on October 24, 2003.  

6.  The earliest effective date for the assignment of a 50 
percent evaluation for PTSD is October 24, 2003, the date of 
receipt of the request to reopen the veteran's claim.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active duty, may not be so 
presumed, nor may peripheral neuropathy of the lower 
extremities be presumed to have been incurred as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, 
including Diagnostic Code (DC) 9411 (2006).  

3.  An effective date earlier than October 24, 2003, for the 
assignment of a 50 percent for PTSD is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p), (r), 3.159, 
3.400(q), (r), 20.302, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002)

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  .  

That said, in December 2003 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for peripheral neuropathy of the lower 
extremities and to reopen the claim of service connection for 
PTSD.  The letter informed him of what evidence VA would 
obtain and what evidence he should submit, and also requested 
that he provide any medical evidence in his possession that 
pertained to this claims.  

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if service connection was established, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes that the evidence is against the veteran's claim of 
service connection for peripheral neuropathy, and the issue 
of an earlier effective date for the award of service 
connection for PTSD will be adjudicated on the merits herein 
below.  Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
the veteran's service medical records and all VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  The veteran and his 
representative were afforded the opportunity to present 
evidence and argument in support of his claim and were 
provided with the appropriate laws and regulations pertaining 
to the issues to be decided herein in the January statement 
of the case and the October 2005 supplemental statement of 
the case.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  



a.  Entitlement to service connection for peripheral 
neuropathy

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than ones listed in 38 C.F.R. 
§ 3.309(a), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) 
(2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), acute 
and subacute peripheral neuropathy manifested to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military service (emphasis added) shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and an organic diseases of 
the nervous system (peripheral neuropathy) becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
It is not required that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that his peripheral neuropathy of the 
lower extremities is related to exposure to herbicide agents 
while serving in Vietnam or to exposure during the many trips 
he has taken back to Vietnam since his discharge from 
service.  

The veteran's service medical records, including his 
separation examination from active service in September 1969 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any neurological disability involving the lower 
extremities.  On a Report of Medical History for separation 
in September 1969, the veteran specifically denied any 
swollen or painful joints, cramps in his legs, lameness, foot 
trouble, or neuritis, and no neurological abnormalities were 
noted on examination at that time.  His separation 
examination showed his feet, lower extremities, and 
neurologic system were normal.  

Similarly, no pertinent complaints, abnormalities, or 
diagnosis referable to any neurological problems of the lower 
extremities were reported or noted on examination for 
enlistment into the Army Reserves in June 1986, or on a 
"QUAD" examination in July 1990.  

The first reported complaint of any neurological symptoms 
associated with the veteran's lower extremities was with the 
filing of this claim in October 2003.  A private treatment 
record in October 2003, showed a self-described history of 
foot pain for one to two years.  The progress notes indicated 
the veteran was referred for nerve conduction velocity 
testing of the lower extremities for possible nerve 
impingement or neuropathy.  

When examined by VA in March 2004, the examiner indicated 
that he had reviewed the claims file and provided a detailed 
description of the veteran's medical history.  The veteran 
reported a gradual onset of a burning type pain in his feet 
and on dorsal surfaces up to the mid-leg area beginning in 
1999 or 2000.  The veteran had a history of bilateral foot 
surgeries for plantar fasciitis with no relief, and a 
positive EMG/NCV study in October 2003, suggesting a 
generalized diffuse peripheral neuropathy in both lower 
extremities.  Other than decreased arches and a few 
scattered, insensate areas on the plantar surfaces of both 
feet around the 5th toe on monofilament testing, neurological 
examination of both lower extremities was essentially normal.  
There was normal vibratory sensation and normal position 
sense of the great toes, bilaterally.  The diagnosis was 
generalized peripheral neuropathy of the lower extremities of 
undetermined origin.  The examiner commented that he found 
nothing in the claims file that would relate the veteran's 
generalized peripheral neuropathy to service, and opined that 
it was less likely than not that his neuropathic condition 
was related to service.  

Subsequent VA outpatient progress notes in 2004 and 2005 
showed periodic treatment for peripheral neuropathy of the 
upper and lower extremities, bilaterally.  The diagnosis was 
peripheral neuropathy of unknown etiology.  

Concerning the claim of service connection by way of 
presumption of exposure to herbicides, the law is clear that 
acute and subacute peripheral neuropathy must be manifested 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military service.  In this case, the 
veteran does not claim nor does the evidence show any 
manifestations of a peripheral neuropathy of the lower 
extremities until some 30 years after his discharge from 
service.  Therefore, service connection based on the 
presumption of exposure to herbicides, must be denied.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any findings or diagnosis of 
a peripheral neuropathy of the lower extremities.  Likewise, 
there are no indications of symptoms or manifestations of 
peripheral neuropathy within the first year following his 
separation from service in 1969, nor does the veteran so 
contend.  The first objective evidence of treatment for 
peripheral neuropathy of the lower extremities, manifested by 
painful feet was in September 2000, some 31 years after his 
discharge from service.  (See private medical report dated in 
August 2002).  And, as noted above, the examiner in March 
2004 opined that it was less likely than not that his 
neuropathic condition was related to the veteran's service.  

The Board has considered the veterans assertions that his 
peripheral neuropathy of the lower extremities is a result of 
exposure to Agent Orange in service.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

As there is no competent medical evidence of record 
suggesting a connection between any in-service exposure to 
herbicides and the veteran's peripheral neuropathy of the 
lower extremities and no evidence of any manifestations or 
symptoms attributable to peripheral neuropathy of the lower 
extremities during service or until many years after his 
discharge from service, the Board finds no basis to grant 
service connection.  Accordingly, the appeal is denied.  


b.  Entitlement to an evaluation in excess of 50 for PTSD, 
from the initial grant of service connection

As noted above, the appeal for an evaluation in excess of 50 
percent for PTSD arises from a request to reopen a prior 
final rating action, and an April 2004 rating decision which 
granted service connection and assigned an initial evaluation 
of 50 percent, effective from October 24, 2003, the date of 
receipt of the veteran's request to reopen the claim.  
38 C.F.R. § 3.400(q),(r) (2006).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).  

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the two VA 
examinations conducted during the pendency of the appeal are 
not materially different.  The veteran's principal complaints 
include anger, frustration, nightmares, hyperarousal, 
intrusive thoughts, and impaired sleep.  

On VA examination in March 2004, the veteran reported that he 
worked for an aircraft manufacturer for over 30 years and 
took an early retirement due to physical disabilities and 
problems with concentration which affected his work.  The 
veteran reported that he made 19 trips to Vietnam since 1990, 
that he married a Vietnamese woman in 1998, and that he had 
one child from the current marriage.  He said his wife was 
becoming more critical of him and feared that she may want to 
return to Vietnam to be near her family.  He denied any 
physical abuse in the marriage and denied any active 
homicidal or suicidal ideations, plans, or intent.  He denied 
any legal or occupational difficulty with violent acting out 
and appeared mostly to just entertain thoughts of "going off 
on people."  The veteran reported that he spends a lot of 
time checking locks and such in his home, and that he did not 
want to be around people and kept to himself.  He had not 
been in psychiatric counseling in several years and had no 
psychiatric hospitalizations.  

On mental status examination, the veteran's appearance was 
neat and clean and his hygiene and grooming were good.  He 
was very talkative and his communication was good.  His mood 
was anxious and his affect was full and appropriate.  The 
veteran did not report, nor was there any objective evidence 
of obsessive-compulsive or psychotic symptoms.  He was alert 
and well oriented, and his thought processes were logical and 
coherent.  The veteran appeared very preoccupied and 
ruminated frequently about his Vietnam experiences, which 
appeared to interfere with his attention and concentration.  
His memory, concentration, and attention showed moderate 
limitations.  His insight, judgment, and impulse control were 
good, and his intelligence was estimated to be in the average 
range.  The diagnosis was PTSD.  The examiner offered a 
current Global Assessment of Functioning (GAF) score of 55, 
and noted that the veteran had significant symptoms 
interrupting daily living and leading to marked limitations 
in social and occupational functioning.  

When examined by VA in August 2005, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's history.  The veteran reported 
that he believed that his psychiatric condition had worsened 
since his last VA examination, manifested by angry outburst 
of a verbal nature five or six times a month.  He avoided 
watching the news, and spends most of his time in his 
"office" where he writes children's stories.  The examiner 
commented that the veteran's isolation was not so much of a 
true estrangement as an attempt to control his own urges to 
act out.  The veteran believed that he was being haunted by 
the ghost of a Vietnamese woman, usually when he was having 
urges to become violent.  The examiner indicated that the 
veteran's contradictory responses to extended inquiries on 
this subject suggested that the "ghost" was an illusional 
character and not a hallucination.  The veteran reported that 
he occasionally accompanied his wife to the store; otherwise, 
his social activity was completely restricted in order to 
help control his behavior.  The veteran reported that he had 
three children from his current marriage, but was unsure of 
the stability of his marriage.  He also described engaging in 
preventive action when he believed that people were going to 
attack him, even though he realizes that his thinking is 
wrong and incorrect, and said that he sometimes walked to the 
end of his cul-de-sac while armed waiting to see if people 
were going to attack him or his property.  He reported 
frequent altercations with the children in his neighborhood 
and with their parents, and estimated at least 50 such 
incidents in the last six months.  

On mental status examination, the veteran was dressed in 
rumpled jeans and a T-shirt, but was not truly disheveled.  
His grooming was extremely careless, and his hygiene was 
adequate.  His speech was quite rapid, but not incoherent.  
There was frequent distractibility and topic-jumping, and a 
formal thought disorder was observed.  The veteran was not 
manic, and his affect and mood were distinctly anxious.  He 
was adequately oriented in all spheres and immediate recall 
was performed without difficulty.  Delayed recall was mildly 
defective but not unusual for individuals in the clinic.  His 
attention was good, but concentration was difficult for him 
to maintain.  Abstraction was fair though somewhat 
idiosyncratic in character and deteriorated rapidly with 
increasing complexity of the task.  The examiner commented 
that the veteran's illusion and the presence of a formal 
thought disorder were, overall, suggestive of periodic 
psychotic dysfunction.  His judgment was poor, his impulse 
control was poor to fair, and his insight was quite limited.  
The veteran was actively engaged in the PTSD treatment clinic 
which was his only real social contact to which he looked 
forward to every week.  The examiner noted that brief 
psychological testing on the Mississippi Scale showed almost 
a one standard deviation above the mean score for an 
individual in the norm group diagnosed with PTSD, and that 
his score of 33 on the BAI test suggested anxiety symptoms in 
the severe range.  The diagnoses included PTSD, anxiety 
disorder, not otherwise specified, and personality disorder, 
not otherwise specified with paranoid and schizotypical 
features.  

The examiner commented that the veteran showed an anxious 
component which was in excess of that which would be expected 
for an individual with PTSD and opined that it appeared to be 
related to variables other than PTSD, best diagnosed as 
anxiety disorder, not otherwise specified.  Also, some of the 
veteran's illusional aspects and the decidedly paranoid 
character of his function appeared in excess to those which 
could exclusively be accounted for by PTSD.  He noted that 
these symptoms were present long enough and with sufficient 
stability to render a diagnosis of personality disorder with 
paranoid and schizotypical features.  The examiner offered a 
current overall GAF score of 40 based on the level of 
function, and a score of 35 for level of symptomatology.  He 
opined that the GAF score for PTSD, alone, was 53; for 
anxiety disorder, alone, was 48, and for the personality 
disorder, alone, was 43.  

The evidentiary record also included numerous VA outpatient 
records showing treatment for various maladies, including 
group therapy, on numerous occasions from 2004 to 2005.  The 
group progress notes, for the most part, were general in 
nature and did not identify the veteran specifically.  The 
notes referred to the various participants as a "member" or 
"patient" and very often did not attribute any specific 
findings or symptoms to any one specific person in the group.  
Some progress notes were specific to the veteran, but 
included few objective findings.  An initial consultation 
progress note in March 2004, indicated that the veteran's 
poor concentration and attention was likely the product of 
tangential thought processes that interfered with his hearing 
what consultants may say to him.  The veteran described what 
the examiner interpreted as irritability, suspicious 
brooding, and questionable impulse control; however, the 
veteran's mood was euthymic with bright affect on 
examination.  The veteran's sexual drive and overall 
behavioral activity level was clinically unremarkable.  The 
veteran denied any suicidal or homicidal ideations, and 
indicated that he was worried about the welfare of his wife 
and children should he pass away (veteran indicated that he 
was much older than his wife and had a pre-school child and 
another child due later in the year).  The veteran reported 
that he was using instructions on dream management that he 
obtained from a psychiatrist in Vietnam with relative 
success.  

In May 2004, the veteran reported that he had returned to 
Vietnam on numerous occasions and described his participation 
in searching for missing bodies, his involvement in the 
community and in meeting people, and getting married to a 
Vietnamese woman.  The veteran was alert, cooperative, and 
well oriented.  He was depressed, but not suicidal or 
homicidal, and there was no evidence of hallucinations or 
delusions.  There were no ideas of reference, and his 
concentration, insight, and judgment were poor.  The 
diagnoses included PTSD and personality disorder, and the GAF 
score was 40.  In July 2004, the veteran described a recent 
trip to Vietnam and said that he visited various places where 
he was during the war and that he went to museums that kept 
material about the war.  He reported that he was sad because 
a friend that he wanted to visit there had died before he 
could see him.  In September 2004, the veteran reported that 
his nightmares of the Vietnamese woman that had been killed 
in the war went away after they found her remains and gave 
her a proper burial on one of his trips back to Vietnam.  In 
February 2005, the veteran reported that he was forced to 
retire because of poor performance at work, which he 
attributed to poor concentration and memory, and said that he 
was not able to function in a normal competitive work 
environment due to his symptoms of PTSD.  The examiner 
offered a GAF score of 38.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than 50 percent since service 
connection was established.  The clinical findings do not 
show the frequency, severity, or duration of psychiatric 
symptoms necessary for a rating of 70 percent or higher under 
the criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 70 percent or greater.  38 
C.F.R. § 4.130 (2006).  

The Board recognizes that the veteran is affected by 
intrusive thoughts, nightmares and other symptoms related to 
recollections of his wartime experiences, and that he 
continues to participate in group therapy as a means of 
trying to understand and cope with his past.  However, 
disability evaluations are assigned based, as far as can 
practicably be determined, on the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(2006).  

In this case, the evidence of record shows that the veteran 
worked for over 30 years for the same an aircraft 
manufacturer until he took early retirement in 2003, due to 
physical disabilities unrelated to service.  While he has 
reported to various healthcare providers that his early 
retirement was related, in part, to his PTSD, a disability 
determination by Social Security Administration in June 2004, 
showed that he was granted disability based solely on 
physical impairments, primarily involving a back disability 
from an injury at work.  The accompanying medical records 
showed that he had additional work-related disabilities 
involving his upper extremities which also affected his 
employability.  The veteran was married for some 23 years 
prior to a divorce in the late 1990's, and has fathered three 
children since he remarried in 1998.  Although he reports 
that he does not like to interact with people and isolated 
himself, he has made numerous trips back to Vietnam, most 
recently in 2004.  In numerous letters to VA and during group 
therapy sessions, the veteran reported that during his many 
trips to Vietnam, he enjoyed interacting with the local 
people and was actively involved in searching for missing 
soldiers and civilians killed during the war.  International 
travel and interacting with complete strangers, particularly 
in the very place where his symptoms and recollections 
originated, while possibly therapeutic, is not conduct 
consistent with isolation.  Furthermore, the VA examiner in 
August 2005 opined that the veteran's description of 
isolating himself appeared to be more of self-imposed 
avoidance rather than a true estrangement.  

While the Board does not attempt to minimize the veteran's 
symptoms, the objective findings exhibited by the veteran do 
not reflect the extent or severity of symptomatology 
consistent with the criteria for an evaluation in excess of 
50 percent since service connection was established.  The 
findings on the two VA examinations and outpatient progress 
notes during the pendency of this appeal showed that he was 
cooperative and well oriented.  He was relevant, coherent, 
and goal-directed.  There were no signs or symptoms of 
psychosis or delusional thinking and no evidence of 
obsessional rituals or illogical, obscure or irrelevant 
speech.  The veteran has no true suicidal ideations; near-
continuous panic affecting the ability to function 
independently; impaired impulse control; spatial 
disorientation, or neglect of personal appearance or hygiene.  
While he reported thoughts of physically acting out his 
episodes of anger, he specifically denied any actual violent 
outburst or physical abuse directed at anyone, and he has 
denied any history of legal problems involving law 
enforcement.  

The GAF scores for PTSD on the two VA examinations during the 
pendency of this appeal were 55 and 53, respectively.  The 
GAF score is an indicator of the examiner's assessment of the 
individual's overall functioning.  However, the Board is not 
required to assign a rating based merely on such score.  

A GAF score between 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF scores for PTSD, alone, into consideration 
with all the pertinent evidence of record, including the 
veteran's symptoms of PTSD and his social inadaptability, the 
Board does not find that the overall disability picture 
reflected in the evidence more nearly approximates the 
requirements for an evaluation in excess of 50 percent.  The 
Board has considered the GAF scores of 38 and 40 offered on 
various VA outpatient notes during the pendency of this 
appeal.  However, these scores were based primarily on the 
veteran's self-described symptoms and history rather than on 
a longitudinal review of all the evidence of record.  In 
contrast, the clinical findings, GAF scores, and opinions 
rendered on the two VA examinations were essentially the same 
and showed no material change in the veteran's overall 
impairment due to PTSD, alone.  The evidence shows that the 
veteran has additional co-existing psychiatric disorders and 
symptoms which are not related to his PTSD, and which clearly 
impact on his overall psychiatric impairment.  The VA 
examiner in August 2005, attempted to differentiate the 
symptoms associated with the veteran's PTSD from the co-
existing and unrelated nonservice-connected disorders and 
offered a GAF score which was consistent with the score 
rendered by the VA examiner in March 2003, which contemplates 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of psychosis, true suicidal ideation, 
obsessional rituals, near-continuous panic, impaired 
intellectual functioning, or impaired judgment.  On both VA 
examinations, the veteran's thought processes were goal 
directed, logical, and coherent.  While the veteran reported 
and exhibited increased symptomatology on the most recent VA 
examination in August 2005, the additional symptoms were 
attributed by the examiner to coexisting but unrelated 
disorders, involving anxiety disorder and personality 
disorder with paranoid and schizotypal features.  

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for an initial rating in excess of 50 percent for his PTSD.  


c. Entitlement to an effective date earlier than October 24, 
2003, for the grant of service connection for PTSD

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2006).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 C.F.R. 
§§ 20.1103, 20.302 (2006).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2006).  

The veteran contends that the effective date assigned for the 
grant of service connection for his PTSD and the assignment 
of a 50 percent evaluation should be the date of his original 
claim in 1993.  

In the instant case, service connection for PTSD was 
initially denied by the RO in December 1996.  The veteran and 
his representative were notified of this decision and did not 
appeal.  As an appeal was not perfected within the prescribed 
period under 38 C.F.R. § 20.1103, this determination became 
final.  Thus, there is no basis to award an effective date 
for the grant of service connection from the date of his 
original claim.  38 C.F.R. §§ 20.302(a), 20.1105 (2006).  

A formal claim of service connection for PTSD was received 
from the veteran in October 2003.  By rating action in April 
2004, service connection was established for PTSD and a 50 
percent evaluation was assigned, effective from October 24, 
2003, the date of receipt of the veteran's reopened claim.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  However, in the case 
such as this one, where the issue is one of new and material 
evidence, the effective date of an award of disability 
compensation is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), and (r).  

In this case, the RO assigned an effective date of October 
24, 2003, the date of receipt of the veteran's request to 
reopen his claim of service connection, which is the earliest 
date allowable under the applicable criteria.  Consequently, 
the Board concludes that it has no alternative but to find 
that the veteran's claim for an effective date earlier than 
that allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  



ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

An initial evaluation in excess of 50 percent for PTSD is 
denied.  

Entitlement to an effective date earlier than October 24, 
2003, for the grant of service connection for PTSD, is 
denied.  



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


